DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2019, 12/20/2019, 11/13/2020, and 4/8/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation “a fiber reinforced plastic” in line 4 (of claim 1) and line 7 (of claim 13).  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same fiber reinforced plastic as set forth in the preamble (see line 1) of the respective claims, a new fiber reinforced plastic, or something else.
Claim 6 recites the limitation “a plurality of fixing points” in line 3.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same plurality of fixing points (as set forth in claim 5), a new plurality of fixing points, or something else.
Claim 8 recites the limitation “a prepreg sheet” in line 3.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same prepreg sheet (as set forth in claim 1), a new prepreg sheet, or something else.
Claim 18 recite the limitation “a plurality of fixing points”.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same “plurality of fixing points” (as set forth in claim 17), a new “plurality of fixing points” for claim 18, or something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015147311 (see IDS, henceforth referred as JP’311). 
In regards to claim 1, the JP’311 reference teaches of a process for producing a fibre-reinforced plastic discloses a preform processing method, a preform and a fiber reinforced plastic, and specifically discloses the following (see paragraphs [0016], [0018], [0030] of the specification, Figure 2), the fiber cloth substrate of the present invention may be a prepreg, and examples of the matrix resin used in this case include an epoxy resin, an unsaturated polyester resin, and the like.
JP’311 teaches of shear-deformed, or shear deformation, of the sheets, see [0013]-[0016], see also Fig. 2.  In regards to the prepreg sheet that corresponds to an area in which the fiber reinforced plastic is shear-deformed is bent in an in-plane direction in advance, the method taught in JP’311 includes that fiber cloth base material is formed into a quadratic surface, compared to elongation in the fiber orientation direction, in-plane shear deformation (i.e., shaping a prepreg sheet obtained by impregnating a resin material in continuous fibers into a three-dimensional shape to produce a fiber-reinforced plastic) occurs preferentially, thus, the limit of in-plane shear deformation is shape-following, no elongation in fiber direction, geometrically determine that fiber arrangement, and determining the amount of shear deformation in the plane of each portion according to the shape to be shaped, as shear deformation means, preferably, the fibrous cloth substrate is pressed against a quadratic surface, a portion where the density of the fibrous cloth substrate becomes high due to in-plane shear deformation, i.e., the fibrous substrate is formed into a quadratic surface (corresponding to the continuous fibers of at least a portion of the area of the prepreg sheet corresponding to the area of fiber reinforced plastic shear deformation of the present application previously bent in the in-plane direction); 
It can thus be seen that the JP’311 comprises that at least a part of the continuous fibers of the area of the prepreg sheet, corresponding to the area of shear deformation of the fiber-reinforced plastic, are previously bent in the in-plane direction, and thereby to suppress the generation of wrinkles or protrusions.
The JP’311 reference does not specifically state of bending in advance, instead it teaches of the process step of bending the prepreg sheet, wherein that a fibrous cloth substrate can be shear-deformed by pressing the fibrous cloth substrate on a quadratic surface, this is the seen as the region of deformation of the fibrous cloth substrate corresponds to the shear deformation region of the fiber reinforced plastic, as it would the occurrence of wrinkles (see abstract).  JP’311 further teaches of the prepreg being formed in a preform and further solidified and molded, see [0030], and of the blank folder wherein the wrinkles can be widened, see [0023], thereby, it would have been obvious for one skilled in the art to recognize in JP’311 with application of the deformation of the sheets at least a part of the continuous fibers of the region of the prepreg sheet corresponding to the region of shear deformation of the fiber reinforced plastic in an in-plane direction as the pre-bending/shape in advance prior to further molding of the preform/prepreg sheets.

In regards to claim 2, JP’311 further discloses (see paragraph [0018] of the specification) simulation software for determining fibre alignment assuming that the corrugations do not have geometrical software extending in the fibre direction, the finite element method for strictly limiting the load balancing can be predicted beforehand from the simulation software.  Also, those skilled in the art set specific shear angles as desired for the product, see also the degrees of direction that includes 45 to -45 degrees regarding the inclination from the warp, the amount of angles that is considered regarding angles in the product can further encompass other angles including the shear angles to the features during formation, and it would have been obvious for one of ordinary skill in the art to further modify JP’311 with the desired shear angles in conforming to the desired product shape.
In regards to claim 3, in order to suppress the occurrence of wrinkles or protrusions, the preparation of the prepreg sheet according to the direction of shear deformation of the shear deformation zone of the fiber reinforced plastic is easily adjusted by a person skilled in the art. 
In regards to claim 11, JP’311 discloses that a preform can be moulded by placing it separately in a press mould after manufacture.
In regards to claim 12, JP’311 discloses a preform processing method similar to the present application, meanwhile, depending on product requirements, stacking multiple prepreg sheets to obtain a stacked prepreg sheet is a conventional means in the art, it will be obvious to a person skilled in the art on the basis of JP’311 in combination with conventional means in the regarding the plurality of sheets in forming laminated sheets.
In regards to claim 13, as also taught in claim 1 above, JP’311 discloses a preform processing method, a preform and a fiber reinforced plastic, and specifically discloses the following (see paragraphs [0016], [0018], [0031], Figure 2 of the specification): the method, as that fib cloth base material is formed into a quadratic surface, compared to elongation in the fiber orientation direction, in-plane shear deformation occurs preferentially, thus, the limit of in-plane shear deformation is shape-following, no elongation in fiber direction, geometrically determine that fiber arrangement, and determining the amount of shear deformation in the plane of each portion according to the shape to be shaped, as shear deformation means, preferably, the fibrous cloth substrate is pressed against a quadratic surface, a portion where the density of the fibrous cloth substrate becomes high due to in-plane shear deformation, i.e., the fibrous substrate is formed into a quadratic surface (corresponding to the continuous fibers of at least a portion of the area of the prepreg sheet corresponding to the area of fiber reinforced plastic shear deformation of the present application previously bent in the in-plane direction); the fibrous cloth substrate of the present invention may also be a "dry" substrate that is not impregnated with a matrix, by preforming according to the invention, the resin is then placed in a mold and injected and cured, thereby forming the matrix resin into a fiber-reinforced plastic (i.e., the fiber-reinforced plastic is produced by shaping the reinforcing fiber substrate into a three-dimensional shape to obtain a preform, impregnating the resin material into the preform, and impregnating the resin material-impregnated preform of the present application).
Here, JP’311 comprises that at least a part of the continuous fibers of the area of the prepreg sheet, corresponding to the area of shear deformation of the fiber reinforced plastic, are previously bent in the in-plane direction.  Further, JP’311 discloses that a fibrous cloth substrate can be shear-deformed by pressing the fibrous cloth substrate on a quadratic surface, that is recognized by those skilled in the art, the region of deformation of the fibrous cloth substrate corresponds to the shear deformation region of the fiber reinforced plastic, on this basis, it is obvious for a person skilled in the art to pre-bend at least a part of the continuous fibers of the region of the prepreg sheet corresponding to the region of shear deformation of the fiber reinforced plastic in an in-plane direction.
In regards to claim 14, see teaching in claim 2. 
In regards to claim 15, see teaching in claim 3. 

Claims 4-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’311 as applied to claims 1 and 13 above, and further in view of WO201608450A1 (see IDS, hence referred as the WO’450 reference).
In regards to claims 4, 5, 16, and 17 regarding the plurality of fixing points, the JP’311 reference teaches in [0020] regarding the gripping that includes at fixed with a pin, and in [0022] regarding the blank folder divided in plurality of parts that are individually controlled regarding movement to apply tensile load.  
In regards to claim 4, JP’311 does not specifically state of the bending of the fibers in an in-plane direction.  Though as taught in the WO’450 reference regarding a deep-drawn workable prepreg and a process for its preparation, and specifically discloses the following (see paragraphs [0010], [0021] of the specification, Figure 2): the method, aligning the reinforcing fibers in one direction, bending it in the longitudinal direction with a certain period, and bent at an appropriate amplitude, and remain bent in a resin-impregnated or semi-impregnated state, by aligning one or more fiber bundles 6 in the longitudinal direction and arranging the plurality of fiber bundles 6 at right angles and parallel to the longitudinal direction of the fibers, to form rod-like holding clamps 7, the fiber bundles are clamped in the middle and fixed, the clamps 7 are moved in the longitudinal direction of the fibers and, in synchronism therewith, every other clamp 7 is moved in a direction perpendicular to the longitudinal direction of the fibers 8 to bend the fiber bundles.  
As can be seen, the WO’450 reference teaches of a fiber bundle bending method in which clamps 7 are provided in the longitudinal direction of the fiber bundle, and the fiber bundle can be bent in the in-plane direction by moving the clamps 7 in the longitudinal direction of the fiber. Thus, the WO’450 reference teaches of bending a fiber bundle by means of a clamp, and this is seen as the plurality of fixed points.  It would have been obvious for one of ordinary skill in the art to modify the JP’311 reference with the shear deformation teaching using a plurality of fixed points, in this case of the clamps as taught by the WO’450 reference in order to facilitate shear deformation as it is conventional in the art to secure the prepreg sheet using a fixture.

In regards to claims 5-7, the JP’311 reference similar as in claim 4 does not specifically state of shear-deforming at least a part by shear deformed having plurality of fixing points.  However, WO’450 discloses a deep- drawn workable prepreg and a process for its preparation, and specifically discloses the following (see paragraphs [0010], [0021] of the specification, Figure 2): aligning the reinforcing fibers in one direction, bending it in the longitudinal direction with a certain period, and bent at an appropriate amplitude, and remain bent in a resin-impregnated or semi-impregnated state, by aligning one or more fiber bundles 6 in the longitudinal direction and arranging the plurality of fiber bundles 6 at right angles and parallel to the longitudinal direction of the fibers, to form rod-like holding clamps 7, the fiber bundles are clamped in the middle and fixed, the clamps 7 are moved in the longitudinal direction of the fibers and, in synchronism therewith, every other clamp 7 is moved in a direction perpendicular to the longitudinal direction of the fibers 8 to bend the fiber bundles.  As can be seen from this, the WO reference discloses a fiber bundle shear deformation mechanism in which the fiber bundle can be bent in an in-plane direction by providing a clamp 7 in the longitudinal direction of the fiber bundle to move the clamp 7 in the longitudinal direction of the fiber. 
Thus, the WO’450 gives a teaching of bending fiber bundles by means of a shear deformation mechanism, so that it would have been obvious for one of ordinary skill in the art to modify the JP’311 with the shear deformation mechanism as taught by the WO’450 reference on this basis, in order to facilitate shear deformation, it is conventional in the art to fix the prepreg sheet using fixing portions; the JP’311 reference also discloses (see paragraph [0030] of the specification) that prepregs can be formed while maintaining a laminated structure, the prepregs formed according to the present invention may be cured and formed directly in a mold for forming to form a fiber reinforced plastic, or may be formed by placing them separately in a forming mold after manufacturing the preforms.

In regards to claim 16, the limitations pertain to the same as claim 4.
In regards to claim 17, the limitations pertain to the same as claim 5.
In regards to claim 18, the limitations pertain to the same as claim 6.
In regards to claim 19, the limitations pertain to the same as claim 7.
In regards to claim 20, the limitations pertain to the same as claims 5 and 17.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’311 as applied to claim 1 above, and further in view of WO2016/147646 (see IDS, henceforth referred as WO’646).
In regards to claims 8, regarding the shaping the prepreg sheet while simultaneously producing the prepreg sheet or after producing the prepreg sheet, the teaching in JP’311 directs shaping a formed prepreg sheet, thereby, this teaches of shaping after producing the prepreg sheet.  The JP’311 reference doe not specifically state about the plurality of tow prepregs.
Further, as seen in the WO’646 reference teaches of prepreg sheets formed with the aligned two prepregs, see Fig. 1 and abstract, regarding sheet-shaped form, wherein the bundles of reinforced fibers aligned in the longitudinal direction set in one direction.
It would have been obvious for one of ordinary skill in the art to modify the prepreg sheets of JP’311 with the further additional teachings of forming the sheets as taught by WO’646 as these are known means in forming a prepreg sheets that is already known in the art.  Thereby, one skilled in art would recognize and apply this conventionally known process of WO’646 in forming the prepreg sheets that would then be used in the JP’311 reference.

In regards to claims 9 and 10 (dependent upon claim 8), direct to the tow prepregs and further of aligning the tow prepregs in claim 10 via supply head, pressing it against a supply target, and a mover for moving the supply head 210.  See teaching of the supply head with the mover 200 (see the X, Y, Z directions), and of the pressing of against the supply target, see Fig. 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744